DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/30/2020 to the Office Action mailed on 10/02/2020 is acknowledged.

Claim Status
Claims 1, 54, and 57-75 are pending. 
Claims 2-53, 55 and 56 were previously canceled.
Claims 1 and 54 are currently amended.
Claims 57-75 are newly added. 
Claims 1, 54, and 57-75 have been examined.
Claims 1, 54, and 57-75 are rejected.

Priority
	Priority to applications 62/769380 filed on 11/19/2018 and 62/769382 filed on 11/19/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 54 for being indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention is withdrawn in view of the amendment to the claims.
Withdrawn and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Response to Applicant’s Arguments
The rejection of clam 1 under 35 U.S.C. 102(a)(1) as being anticipated by Dumont et al. (US Patent Application Publication 2006/0228410 A1, Published 10/12/2006) is withdrawn in view of the amendment to the claim.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 1, 54, 57-64, 70, and 72-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent Application Publication 2014/0141090 A1, Published 05/22/2014).

Wilson teaches an oxycodone HCl core having a coating on the core comprising ethylcellulose and Eudragit L100-55 (paragraphs 0155-157).  The formulation is useful for its analgesic properties (paragraph 0002). With regard to the limitations “wherein the release rate of the therapeutic agent from the formulation in a second stage of a two-stage dissolution test is decreased after the formulation is exposed to about 5% to about 40% v/v ethanol in a first stage as compared to the release rate of the therapeutic agent from the formulation in the second stage when the formulation is not exposed to ethanol in the first stage: wherein the first stage of the two-stage dissolution test is in 0.1N HC1 buffer and the second stage is in Tris pH 6.8 buffer” (instant claim 1), “wherein not more than 0% to about 40% of the therapeutic agent is released from the formulation within about 1 hour of exposure to an acidic aqueous buffer comprising about 5 % v/v to about 20 % v/v ethanol” (instant claim 57),  “wherein a release rate of the therapeutic agent from the formulation when about 5% v/v to about 35% v/v ethanol is present in 0.1 N HCl buffer dissolution media is within about 1% to about 10% of the release rate of the therapeutic agent from the formulation in the absence of ethanol for about 60 minutes in 0.1 N HCl buffer dissolution media” (instant claim 58), "wherein the release rate of the therapeutic agent from the formulation in the second stage is decreased after the formulation is exposed to about 10% v/v ethanol in the first stage for about 15 minutes to about 30 minutes as compared to the release rate of the therapeutic agent from the formulation in the second stage when the formulation is not exposed to ethanol in the first stage” (instant claim 72), “wherein the release rate of the therapeutic agent from the formulation in the second stage is decreased after the formulation is exposed to about 20% v/v ethanol in the first stage for about 15 minutes to about 120 minutes as compared to the release rate of the 
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claim 54 under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US Patent Application Publication 2006/0228410 A1, Published 10/12/2006) in view of Mark et al. (Canadian Patent Application Publication 2510289, Published 07/15/2004) is withdrawn in view of the amendment to the claim.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 54, 57-67, 70, and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent Application Publication 2014/0141090 A1, Published 05/22/2014).
The claims are further directed to the formulation having a second coating over the first coating, wherein the second coating comprises a blend of ethyl cellulose and methacrylic acid-ethyl acrylate copolymer. 
Wilson teaches an oxycodone HCl core having a coating on the core comprising ethylcellulose and Eudragit L100-55 (paragraphs 0155-157).  The formulation is useful for its analgesic properties (paragraph 0002).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a second coating over the first coating on the formulation of Wilson and have a reasonable expectation of success. One would have been motivated to do so in order to modify the dissolution profile of the formulation. 
With regard to the limitations “wherein the release rate of the therapeutic agent from the formulation in a second stage of a two-stage dissolution test is decreased after the formulation is exposed to about 5% to about 40% v/v ethanol in a first stage as compared to the release rate of the therapeutic agent from the formulation in the second stage when the formulation is not exposed to ethanol in the first stage: wherein the first stage of the two-stage dissolution test is in 0.1N HC1 buffer and the second stage is in Tris pH 6.8 buffer” (instant claim 1), “wherein not more than 0% to about 40% of the therapeutic agent is released from the formulation within about 1 hour of exposure to an acidic aqueous buffer comprising about 5 % v/v to about 20 % v/v ethanol” (instant claim 57),  “wherein a release rate of the therapeutic agent from the formulation when about 5% v/v to about 35% v/v ethanol is present in 0.1 N HCl buffer dissolution media is within about 1% to about 10% of the release rate of the therapeutic agent from the formulation in the absence of ethanol for about 60 minutes in 0.1 N HCl buffer dissolution media” (instant claim 58), "wherein the release rate of the therapeutic agent from the formulation in the second stage is decreased after the formulation is exposed to about 10% v/v ethanol in the first stage for about 15 minutes to about 30 minutes as compared to the release rate of the therapeutic agent from the formulation in the second stage when the formulation is not exposed to ethanol in the first stage” (instant claim 72), “wherein the release rate of the therapeutic agent from the formulation in the second stage is decreased after the formulation is exposed to about 20% v/v ethanol in the first stage for about 15 minutes to about 120 minutes as compared to the release rate of the 
Therefore, the instant claim is rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent Application Publication 2014/0141090 A1, Published 05/22/2014) as applied to claims 1, 54, 57-67, 70, and 72-74 above, and further in view of Jung et al. (US Patent Application Publication 2014/0072624 A1, Published 03/13/2014).
The claims are further directed to a formulation wherein the second coating comprising guar gum.
The teachings of Wilson are discussed above.
Wilson lacks a teaching wherein the second coating comprises guar gum. 
Jung et al. teach guar gum is a polymer useful in modifying the release of active agent from a dosage form (paragraph 0086).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add guar gum to a second coating layer of the Wilson formulation and have a reasonable expectation of success. One would have been motivated to do so in order to modify the 

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 54, 57, 58, 59 and 70-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allphin et al. (US Patent Application Publication 2012/0076865 A1, Published 03/29/2012).
The claim is directed to a pharmaceutical formulation comprising a core comprising a therapeutic agent such as sodium oxybate and a coating over the core comprising cellulose such as ethylcellulose and polymethacrylate. The claims are further directed to a method of administering the formulation. 
Allphin et al. teach coating sodium oxybate cores with a ethylcellulose (paragraphs 0079 and 0080). In other embodiments, the functional coating may include combinations of ethylcellulose with ammonio methacrylate copolymers (paragraph 0051).
Allphin et al. lacks a preferred embodiment wherein the coating comprises polymethacrylate. Allphin et al. however does suggest such a formulation. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add ammonio methacrylate copolymers to the coating taught by Allphin et al. and have a reasonable expectation of success. One would have been motivated to do so since Allphin et al. teach that a combination of ethylcellulose and ammonio methacrylate copolymers can be used as a coating. 
With regard to the limitations “wherein the release rate of the therapeutic agent from the formulation in a second stage of a two-stage dissolution test is decreased after the formulation is exposed to about 5% to about 40% v/v ethanol in a first stage as compared to the release rate of the therapeutic agent from the formulation in the second stage when the formulation is not exposed to 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALI SOROUSH/Primary Examiner, Art Unit 1617